Citation Nr: 1146022	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for spondylolysis at L5.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from August 1957 to August 1977.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).

In his hearing before the Board in April 2011, the Veteran raised the issues of entitlement to service connection for a psychiatric disorder and left lower extremity radiculopathy, both to include as secondary to service-connected spondylolysis at L5.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Veteran was most recently afforded a VA spine examination in January 2010 and reported radiating pain in the right lower extremity.  The examiner performed range of motion testing on forward flexion, extension, lateral rotation, and lateral flexion.  No additional loss of range of motion was found on repetitive use due to pain, fatigue, weakness, or incoordination.  A neurological examination revealed weakness of the right tibialis anterior muscle, with diminished sensation at L5 dermatomal pattern.  The impression was spondylosis at L5 and a moderate degree of radiculopathy at L5 as the result of the lower back condition.  The examiner also stated that the Veteran would not be able to hold a job because of his back disorder.  In a February 2011 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 20 percent disability evaluation under 38 C.F.R. 4.124a, Diagnostic Code 8620, effective January 6, 2010.   

The Veteran testified before the Board in April 2011 that the manifestations of his service-connected spondylolysis were worse, as he was in "constant pain," which confined him to bed approximately three times per week.  The Veteran also reported shooting pains down his legs.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service-connected spondylolysis at L5 and the residuals thereof. 

The RO should attempt to obtain all VA medical records pertaining to the Veteran that are dated from January 2010.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected spondylolysis that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA spine examination to determine the nature and severity of his service-connected spondylolysis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The examiner must include a discussion about the ranges of motion of the thoracolumbar spine.  The examiner must also state whether the service-connected spondylolysis is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  The examiner must also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, if any.  The report prepared must be typed.
   
3.  The Veteran must be afforded a VA neurology examination to determine the existence and nature of any neurologic disorders associated with his service-connected spondylolysis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated neurologic testing must be conducted.  The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, to include radiculopathy.  If radiculopathy is related to the Veteran's service-connected spondylolysis, the examiner must state whether it results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must provide a complete rationale for all conclusions reached and the report prepared must be typed.

4.  The Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examinations have been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  The examination reports must be returned to the examiner if they are deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If, in the course of adjudicating the claim of a total disability rating based on individual unemployability, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


